13-2581
In re: Dynegy, Inc.,
                               UNITED STATES COURT OF APPEALS 
                                                 
                                     FOR THE SECOND CIRCUIT 

                                              _______________ 

                                             August Term, 2013 

                (Argued: April 24, 2014                              Decided:    October 31, 2014) 

                                             Docket No. 13‐2581 

                                              _______________ 
 
                                          IN RE: DYNEGY, INC., 
                                                                                                        Debtor. 
                                                                                                                
                                             STEPHEN LUCAS, 
                                                                                                      Appellant, 
                                                  –v.– 
                                                     
                                               DYNEGY INC., 
                                                                                                       Appellee. 
                                              _______________ 

B e f o r e: 

                WALKER and HALL, Circuit Judges, and MURTHA,* District Judge.   

                                            _______________ 

        Appeal from an order entered by the United States District Court for the Southern 

District of New York (Koeltl, J.), dismissing a bankruptcy appeal.    The district court 

_________________ 
      *  Judge  J. Garvan  Murtha,  of  the  United  States  District  Court  for  the  District  of 
Vermont, sitting by designation. 
 
concluded appellant lacked standing to opt out of or object to the joint reorganization 

plan of appellee and its subsidiary on behalf of a putative class in a separate securities 

class action against appellee.    Because appellant had opted out in his individual 

capacity, the district court also found he was not affected by the bankruptcy court’s 

order and thus lacked standing to pursue his personal objection to the plan on appeal.   

We affirm. 

                                    ________________ 
 
              NICHOLAS  I.  PORRITT  and STEVEN  J.  PURCELL, Levi & Korsinsky LLP,  New 
                   York, NY, for Appellant. 
 
              J.  CHRISTOPHER  SHORE  and  JULIA  M.  WINTERS,  White  &  Case  LLP,  New 
                      York, NY, for Appellee. 
                                     ________________ 
 
MURTHA, J.  
 
    Appeal from an order entered by the United States District Court for the Southern 

District of New York (Koeltl, J.), dismissing a bankruptcy appeal.    The district court 

concluded appellant lacked standing to opt out of or object to the joint reorganization 

plan of appellee and its subsidiary on behalf of a putative class in a separate securities 

class action against appellee.    Because appellant had opted out in his individual 

capacity, the district court also found he was not affected by the bankruptcy court’s 

order and thus lacked standing to pursue his personal objection to the plan on appeal.   

We affirm. 


                                             2
 

I.      Background 

        In November 2011, Dynegy Holdings LLC, a subsidiary of Dynegy Inc., filed a 

voluntary Chapter 11 petition in the U.S. Bankruptcy Court for the Southern District of 

New York (Morris, J.).    Dynegy Inc.’s only asset was ownership of 100% of the equity of 

Dynegy Holdings.    In March 2012, Charles Silsby filed a securities class action 

complaint against Dynegy Inc. and three individual defendants, two executives of the 

company and its alleged controlling shareholder, Carl C. Icahn, in the U.S. District Court 

for the Southern District of New York (Koeltl, J.).    Lucas v. Dynegy, Inc. (In re Dynegy, 

Inc.), No. 12 Civ. 8908, 2013 WL 2413482, at *1 (S.D.N.Y. June 4, 2013).    The complaint 

alleged dissemination of false and misleading information and failure to disclose 

material facts about Dynegy Inc.’s financial performance and prospects in violation of 

sections 10(b) and 20(a) of the Securities Exchange Act of 1934.1    Id. at *2.    The putative 

(i.e., not yet certified) class included investors who acquired Dynegy Inc. common stock 

between September 2, 2011 and March 9, 2012.    Id.    In May 2012, Dynegy Inc. and its 

subsidiaries, including Dynegy Holdings, (collectively, “Dynegy”), and certain major 

stakeholders reached an agreement settling claims stemming from allegations of 

fraudulent transfers between Dynegy Inc., Dynegy Holdings, and other subsidiaries.   

Id. at *1.    Under the settlement agreement, the major stakeholders received an equity 

 The district court has since granted the defendants= motion to dismiss, see Silsby v. Icahn, No. 12 Civ. 
1 

2307 (JGK), 2014 WL 1744132, at *19 (S.D.N.Y. Apr. 30, 2014), and the plaintiffs have appealed. 
                                                     3
stake in the entity that would emerge from the bankruptcy of Dynegy.2    Id.    None of 

the members of the putative class in the securities litigation were parties to the 

settlement. 

         Dynegy Inc. followed its subsidiary into Chapter 11 reorganization.    Dynegy, 

2013 WL 2413482, at *2.    This prompted an automatic stay of the securities class action 

in the district court as to Dynegy Inc. but not the three individual defendants.    Id.    The 

reorganization plan (the “Plan”) contained a binding release of non‐debtor third 

parties―including the three individual defendants in the securities class action―from 

liability unless a party opted out.    Id. at *2‐3.    Because the release did not cover 

intentional fraud, willful misconduct, gross negligence, or criminal conduct, only the 

class action’s section 20(a) claim but not their 10(b) claim came within the scope of the 

release.    Id.    The release also precluded litigation against the non‐debtor third parties.   

Id.   

         On July 9, 2012, the bankruptcy court held a hearing on Dynegy Inc.=s 

bankruptcy petition.    Dynegy, 2013 WL 2413482, at *2.    At the hearing, an attorney for 

Charles Silsby, the named plaintiff in the securities litigation, argued there was 

inadequate notice to certain shareholders of the putative class regarding the third‐party 

release and the opt‐out mechanism.    The bankruptcy court, however, approved 



 The  reorganization  plan  required  the  merger  or  combination  of  Dynegy  Inc.  and  Dynegy  Holdings  to 
2 

form the surviving entity.    Dynegy Inc. officially filed for bankruptcy on July 6, 2012. 

                                                      4
Dynegy’s disclosure statement and form of notice to the non‐voting class.    The 

bankruptcy court did not require Dynegy to distribute the Plan to holders of a claim or 

interest in the “Non‐Voting Classes,” some of whom are members of the putative 

securities class.    But, the bankruptcy court did require Dynegy to individually notify 

holders as of July 2, 2012 of claims and interest in Non‐Voting Classes of their status.   

This notice of Non‐Voting Class status included an explanation of the third‐party 

release.    The court also required Dynegy to publish a Confirmation Hearing Notice in 

The New York Times and The Wall Street Journal.    This notice explained the Plan 

included a binding release of non‐debtor third parties from liability unless a party opted 

out.    The bankruptcy court did not, however, require individual notice to members of 

the putative class who had sold all of their shares of Dynegy prior to July 2, 2012.     

       On July 13, 2012, the district court appointed appellant Stephen Lucas as lead 

plaintiff in Silsby v. Icahn, the securities class action litigation.    Dynegy, 2013 WL 

2413482, at *4.    On August 20, 2012, Lucas requested the district court expand the Lead 

Plaintiff Order to allow him to represent the putative class in Dynegy’s bankruptcy 

proceedings.    Id.    The district court denied this request.    Id.     

       On August 24, 2012, Lucas opted out of the release in the bankruptcy court on his 

behalf as well as on behalf of the putative class in the securities litigation.    Id.    He also 

submitted an objection to the Plan on behalf of himself and the putative class.    Id.     



                                                  5
       The bankruptcy court confirmed the Plan on September 10, 2012, subject to 

hearing Lucas’ objection.    J.A. 242.    The bankruptcy court delayed ruling on his 

objection in order to allow settlement negotiations.    J.A. 255.    The parties, however, did 

not reach a settlement, and during a hearing on October 1, 2012, the bankruptcy court 

overruled Lucas’ objection, holding he lacked standing both in his individual capacity, 

J.A. 444, and on behalf of the putative class, J.A. 422.    The bankruptcy court found:     

(1) Lucas could not object to the release on his own behalf because he had personally 

opted out (and thus, the release did not affect his rights, and he could not appeal); and 

(2) Lucas could neither opt out of the release nor object to the Plan on behalf of the 

putative class because he lacked the authority to represent the class outside of the 

separate securities litigation in the district court.    The bankruptcy court determined in 

order to represent the class in bankruptcy court, Lucas was required to follow class 

action procedures under the Federal Rules of Bankruptcy Procedure.    The bankruptcy 

court stated Lucas “utterly failed to move under Rule 9014 to make Rule 23 applicable 

in this bankruptcy case, despite having more than two months to do so.”    J.A. 455.   

The bankruptcy court refused to “permit [Lucas] to contravene the federal rules, and to 

operate as though his class were certified without a Court having made that 

determination.”    J.A. 455.    Ruling on the merits of Lucas’ objections to the Plan’s 




                                              6
confirmation, the bankruptcy court determined the release was consensual because the 

affected parties received notice and did not opt out.    J.A. 458.         

       Lucas appealed to the district court on his behalf as well as on behalf of the 

putative class.    Dynegy, 2013 WL 2413482, at *5.    The district court agreed Lucas 

“lack[ed] standing to opt out of or object to the [r]elease on behalf of the putative class 

and to object to the [r]elease individually.”    Id. at *10.    Accordingly, it did not reach the 

merits of Lucas’ objections and dismissed his appeal.    This appeal followed. 

II.    Discussion 

       A.  Standard of Review 

       Our review of the district and bankruptcy court decisions is plenary.    In re 

Halstead Energy Corp., 367 F.3d 110, 113 (2d Cir. 2004).    We review legal conclusions   

de novo and factual findings for clear error.    Id. at 114; see also In re Charter Commc’ns, 

Inc., 691 F.3d 476, 483 (2d Cir. 2012).       

       B.  Standing to Represent the Putative Class in Bankruptcy Court   

       Lucas argues his status as lead plaintiff in the securities litigation gives him 

standing to opt out of or object to the release on behalf of the putative class in the 

bankruptcy proceeding.    Lucas also argues he was not required to seek class action 

status in the bankruptcy court to assert such standing.    We disagree with both of these 




                                                 7
arguments and hold Lucas does not have standing to represent the putative securities 

class in the bankruptcy proceeding.     

       In general, a plaintiff lacks standing to assert the rights or interests of third parties 

(the “Third Party Standing Doctrine”).    Kane v. Johns‐Manville Corp., 843 F.2d 636, 643 

(2d Cir. 1988) (citing cases).    Ordinarily, a party that seeks “an exception to the usual 

rule that litigation is conducted by and on behalf of the individual named parties only,” 

does so via a class action.    Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1432 (2013); see 

also Califano v. Yamasaki, 442 U.S. 682, 700‐01 (1979).    But here, Lucas failed to move 

for class action status in the bankruptcy court.    Lucas, notwithstanding his failure to 

move, claims he has standing to represent the putative securities class in the bankruptcy 

proceeding. 

       Lucas contends that the Lead Plaintiff Order in the civil proceeding “authorize[d] 

[him] to act to prevent collateral attacks upon the claims of the [p]utative [c]lass 

through the bankruptcy proceeding.”    Appellant’s Br. 21.    See also J.A. 444.    We 

disagree—the Lead Plaintiff Order provided no such authorization.    First, “[i]t is 

well‐settled that consent to being a member or the representative of a class in one piece 

of litigation is not tantamount to a blanket consent to any litigation the class counsel may 

wish to pursue.”    Reid v. White Motor Corp., 886 F.2d 1462, 1471‐72 (6th Cir. 1989) 

(internal quotation marks and citations omitted).    Second, to the extent Lucas has 



                                               8
fiduciary obligations as lead plaintiff in the securities litigation, those obligations do not 

“confer on him the status of a class representative in the bankruptcy proceeding for a 

class that has never been designated.”    Dynegy, 2013 WL 2413482, at *8.    Third, the 

Lead Plaintiff Order unambiguously restricted Lucas to representation of the class in the 

securities litigation only.    It “appoint[ed] Lucas as Lead Plaintiff to represent the 

interests of the class in the Action.”    J.A. 203 (emphasis added).    The “Action” referred 

to “the above‐ captioned action,” Silsby v. Icahn, the securities litigation in district court, 

not Dynegy’s Chapter 11 proceedings in bankruptcy court.    Id.    And fourth, the 

district court specifically rejected Lucas’ attempt to broaden the Lead Plaintiff Order to 

cover proceedings in the bankruptcy court.    Dynegy, 2013 WL 2413482, at *4. 

       Lucas also argues he could not procedurally move for class action status in the 

bankruptcy proceeding because the proceeding was not a “contested matter.”    Again 

we disagree.    The proceeding was a “contested matter,” and therefore Lucas was 

required to make a motion under Federal Rule of Bankruptcy Procedure 9014 

requesting class representative status. 

       Class actions apply in bankruptcy proceedings in two ways:    (1) either 

automatically in “adversary proceedings;” or (2) at the discretion of the bankruptcy 

court in “contested matters.”    See Gentry v. Siegel, 668 F.3d 83, 88 (4th Cir. 2012).    In a 

contested matter, the party seeking to rely on Rule 23 must file a motion under Rule 



                                               9
9014.    See id. at 88 (“Rule 9014 also authorizes the bankruptcy court, on motion, to make 

‘one or more of the other rules in Part VII’ [Adversary Proceedings] applicable to 

contested matters, which includes Rule 7023 [Class Proceedings].” (quoting Fed. R. 

Bankr. P. 9014(c))); In re Ephedra Prod. Liab. Litig., 329 B.R. 1, 5 (S.D.N.Y. 2005) (“Rule 23 

may be invoked against the debtor only if the bankruptcy court first makes a 

discretionary ruling under Rule 9014 to apply Rule 23 to the proof of claim.”).    Thus, in 

a “contested matter,” absent a successful motion under Rule 9014 requesting class 

representative status under Rule 7023, Rule 23 cannot be invoked in bankruptcy 

proceedings.     

       A contested matter is defined as “the litigation to resolve” an “actual dispute, 

other than an adversary proceeding, before the bankruptcy court.”    Fed. R. Bankr. P. 

9014 advisory committee’s notes (1983).    Lucas argues there was not a “contested 

matter” before the bankruptcy court because “by simply objecting to the Plan and 

seeking to opt‐out of the [r]elease, [he] sought only to preserve the rights of the class 

members,” Appellant’s Reply Br. 9, not to seek relief from the bankruptcy court, 

Appellant’s Br. 20.    “All disputes in bankruptcy,” however, “are either adversary 

proceedings or contested matters.”    In re Am. Reserve Corp., 840 F.2d 487, 488 (7th Cir. 

1988) (citing Daniel R. Cowans, 1 Bankruptcy Law and Practice 189 (1986)).    An 

adversary proceeding must fall within one of the ten categories defined in Bankruptcy 



                                             10
Rule 7001.    The proceeding here does not fit within any of those categories; therefore it 

must be a contested matter.    Even aside from this rule, we have no doubt that Lucas’ 

objection to the Plan plainly constitutes a “contested matter.”    See Fed. R. Bankr. P. 

3020(b)(1) (“An objection to confirmation is governed by Rule 9014.”); Fed. R. Bankr. P. 

9014 advisory committee’s notes; 9 Collier on Bankruptcy ¶ 9014.01 (Alan N. Resnick & 

Henry J. Somme eds., 16th ed.).     

         Because the bankruptcy proceeding was a contested matter, Lucas, to have 

standing to opt out or object on behalf of the putative securities class, was required to 

request class representative status under Rule 9014.    See In re Ephedra, 329 B.R. at 5 

(“[C]ounsel for the class claimants bear primary responsibility . . . by not affirmatively 

moving under Rule 9014(c) for class certification.”).    Lucas did not follow these 

procedures and thus cannot assert a right to represent a class.    His failure to initiate 

class proceedings in compliance with the proper bankruptcy procedures, despite having 

had more than two months to comply with the rules, “rendered [Lucas] unable to 

represent a class that had never been designated by the Bankruptcy Court, much less 

assume the role of representative of such an undesignated class.”    Dynegy, 2013 WL 

2413482, at *7.3             



3 Lucas argues requiring him to make a motion under Rule 9014 for class representative status would have 
been “impractical and absurd” given that discovery in the securities litigation was stayed and a responsive 
pleading  was  not  yet  filed.    Appellant’s  Br.  at  24‐25.    We  see  no  reason  why  events  in  the  securities 
litigation would affect his ability to initiate class action proceedings in the bankruptcy court.    Lucas knew 

                                                          11
        In addition, Lucas cannot assert standing on behalf of the putative securities class 

in the bankruptcy proceeding because he personally opted out of the release, preserving 

his own section 20(a) claims.    Relying on Deposit Guaranty National Bank v. Roper, 

445 U.S. 326 (1980), Lucas argues he can still assert standing even if his interest is 

arguably moot.    Roper, however, is inapposite.    In Roper, the Supreme Court 

considered whether a named plaintiff in a class action could appeal the denial of class 

certification after the named plaintiff’s individual claims became moot.    Id. at 327.   

The Court held the “District Court’s entry of judgment in favor of named plaintiffs over 

their objections did not moot their private case or controversy, and that respondents’ 

individual interest in the litigation ‐‐ as distinguished from whatever may be their 

representative responsibilities to the putative class ‐‐ is sufficient to permit their appeal 

of the adverse certification ruling.”    Id. at 340 (footnote omitted).    More recently, in 

Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523 (2013), the Supreme Court stated 

“Roper’s holding turned on a specific factual finding that the plaintiffs’ [sic] possessed a 

continuing personal economic stake in the litigation, even after the defendants’ offer of 

judgment.”    Id. at 1532.    Here, Lucas’ economic stake remains the same, regardless of 

early on in the bankruptcy proceedings (at least as early as July 6, 2012) that he objected to the opt‐out 
procedures.    Nothing stopped him from making a Rule 9014 motion when he became lead plaintiff in the 
securities litigation on July 13, 2012, or at a minimum on August 20, 2012, when the district court denied 
his  request  to  expand  the  Lead  Plaintiff  Order  to  allow  him  to  represent  the  putative  class  in  the 
bankruptcy proceedings.    Cf. In re Ephedra, 329 B.R. at 7 (“From the moment the Chapter 11 petition was 
filed, Cirak and the other class claimants had the right to move for class certification by virtue of 11 U.S.C. 
§ 1109(b), which provides:    ‘A party in interest, including . . . a creditor, . . . may raise and may appear and 
be heard on any issue in a case under this chapter.’”). 

                                                        12
whether he is allowed to opt out on behalf of the putative securities class because he 

personally opted out of the release.    This case also does not involve class certification.   

See id. (“Roper’s dictum was tethered to the unique significance of certification 

decisions in class‐action proceedings.”).    This also is not a case in which the defendant 

in a class action “picked off” the lead plaintiffs without settling the rest of the class’s 

claims in an effort to frustrate the objectives of the class action.    See Roper, 445 U.S. at 

339.    Nothing in Roper leads us to conclude Lucas has standing in the bankruptcy 

proceedings. 

       Finally, Lucas claims the prudential limitation of the Third Party Standing 

Doctrine would not be “subvert[ed] or “contravene[d]” if he were granted standing to 

represent the putative securities class in the bankruptcy litigation.    It is true under 

some “special circumstances,” for example when a “litigant’s interests are closely allied 

with those of the third parties” or “third parties are unable to assert their own rights,” a 

plaintiff may assert third‐party claims.    Kane, 843 F.2d at 643‐44 (citing Singleton v. 

Wulff, 428 U.S. 106, 115‐18 (1976)).    The circumstances presented in this case, however, 

are incompatible with these exemptions.    The bankruptcy court found no evidence 

suggesting “that any class member . . . who has not opted out [of the third‐party releases 

in the Plan] now wishes to do so.”    J.A. 448.    The court further stated, “[t]here was no 

evidence presented . . . to indicate that [putative members] did not leave this class at will.   



                                              13
Rather, the evidence [has] shown that all known equity holders were provided with 

notice and an opportunity to be heard and chose not to do so.”    J.A. 449.    Given that 

Lucas fails to set forth a clear allegiance between his interest and that of unknown 

parties or any evidence that they may be incapable of asserting their own rights, his 

claim does not merit an exemption from the rule.    Thus, we see no reason to depart 

from the “valuable prudential limitation” of the Third Party Standing Doctrine.    Kane, 

843 F.2d at 643; see id. at 644 (“The prudential concerns limiting third‐party standing are 

particularly relevant in the bankruptcy context.”).     

        In conclusion, Lucas’ status as lead plaintiff of the putative class in the district 

court securities litigation did not automatically extend to the bankruptcy proceedings.   

In order to have opted out or objected on behalf of the class, Lucas first must have sought 

the application of Rule 23 in bankruptcy court.    Because he did not, Lucas represented 

no one but himself.    Furthermore, since he opted out of the release in his individual 

capacity, Lucas lacks standing to appeal the order confirming the Plan.     

III.    Conclusion 

        For the foregoing reasons, the district court’s order dismissing Lucas’ appeal is 

AFFIRMED. 




                                               14